DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-11, 13-16, 23-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeber et al (US 20180129881 A1) in view of Keijer et al (US 20200326418 A1).

As to claim 1, Seeber discloses a system for identifying unmanned aerial vehicles (UAVs) in a particular airspace (FIG. 1), comprising: 
a radar sensor configured to monitor the particular airspace (FIG. 1 and FIG. 5A, device 112 including sensor 508 which is a radar as explained in [0091]); 
a plurality of image capturing devices configured to monitor the particular airspace (FIG. 1 and FIG. 5A, a plurality of devices 112 each including video sensor 502 proximate to radar sensor 508); and 
a server comprising a processor, wherein the server is operatively connected to the radar sensor and the plurality of image capturing devices (FIG. 1, Unmanned Aerial Vehicle Tracking and Monitoring System (UAVTMS) 102; see [0061] and [0064]), and wherein the processor is operative to:
receive signal readings from the radar sensor, wherein the signal readings comprise location data corresponding to one or more objects detected in the particular airspace via the radar sensor (see [0091]). 
Seeber fails to explicitly disclose wherein the processor is operative to: compare the received signal readings to a plurality of historical readings, wherein the plurality of historical readings correspond to known object trajectories detected within the particular airspace, and wherein each of the plurality of historical readings comprises a predicted location of an object and an acceptable location uncertainty corresponding to a subsequent object location; and 
upon determining that a particular reading of the received signal readings comprises location data substantially similar to the predicted location of a matching historical reading and is within the acceptable location uncertainty corresponding to the matching historical reading, associate the particular reading with the matching historical reading; and calculate a new predicted location for the matching historical reading in response to adding the particular reading to the matching historical reading.
However, Keijer teaches wherein the processor is operative to: compare the received signal readings to a plurality of historical readings, wherein the plurality of historical readings correspond to known object trajectories detected within the particular airspace (FIG. 11, step 805a; see [0191], The stored UAV tracks are used in step 805a when matching a new plot with an existing UAV track; see also FIG. 14), and wherein each of the plurality of historical readings comprises a predicted location of an object and an acceptable location uncertainty corresponding to a subsequent object location (FIG. 8, plots with irregular Doppler velocity profile generated in step 803; see FIGS. 4a-4b; see [0193], A match condition may be fulfilled for corresponding plot or track data, when the difference between the data being matched is below a predetermined threshold difference; see also [0195], [0197]-[0198]);
upon determining that a particular reading of the received signal readings comprises location data substantially similar to the predicted location of a matching historical reading and is within the acceptable location uncertainty corresponding to the matching historical reading, associate the particular reading with the matching historical reading (FIG. 11, step 805d; see [0191], if there is a match, the matching UAV track is updated with the data of the new plot, step 805d; see also FIG. 14); and
calculate a new predicted location for the matching historical reading in response to adding the particular reading to the matching historical reading (see [0191], generating a new UAV track).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Seeber using Keijer’s teachings to include wherein the processor is operative to: compare the received signal readings to a plurality of historical readings, wherein the plurality of historical readings correspond to known object trajectories detected within the particular airspace, and wherein each of the plurality of historical readings comprises a predicted location of an object and an acceptable location uncertainty corresponding to a subsequent object location; upon determining that a particular reading of the received signal readings comprises location data substantially similar to the predicted location of a matching historical reading and is within the acceptable location uncertainty corresponding to the matching historical reading, associate the particular reading with the matching historical reading; and calculate a new predicted location for the matching historical reading in response to adding the particular reading to the matching historical reading in order to provide an improved sensor system, which can track UAVs and make a distinction between a known and controlled UAV and an unknown and un-controlled UAV (Keijer; [0016]).

As to claim 2, the combination of Seeber and Keijer further discloses wherein associating comprises adding the particular reading to the matching historical reading (Keijer; FIG. 11 and [0191], the matching UAV track is updated with the data of the new plot, step 805d).

As to claim 9, the combination of Seeber and Keijer further discloses wherein the plurality of historical readings are associated with a track comprising a record of three-dimensional coordinates corresponding to the known object trajectories detected within the particular airspace, and the predicted location of the object (Keijer; see [0109]-[0111], position data including distance, azimuth and elevation; see [0163], [0171], [0194]).

As to claim 10, the combination of Seeber and Keijer further discloses wherein each of the plurality of historical readings comprises a timer for recording time spent verifying the one or more objects as UAVs (Keijer; FIG. 14, step 805bd; see [0195], [0198]).

As to claim 11, the combination of Seeber and Keijer further discloses wherein determining assignments comprises evaluating the timer at the matching historical reading (Keijer; FIG. 14, step 805bd; see [0195], [0198]).


As to claim 13, the combination of Seeber and Keijer further discloses wherein each of the image capturing devices comprise pan-tilt-zoom (“PTZ”) cameras (Seeber; see [0091]).

As to claim 14, the combination of Seeber and Keijer fails to explicitly disclose wherein the acceptable location uncertainty is about 70% certain.
However, it would have been an obvious choice to one having ordinary skill in the art at the time before the effective filing date of the invention to make the acceptable location uncertainty is about 70% certain since it involves only routine skill in the art and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. II. A.

As to claims 15-16, 23-25 and 27-28, method claims 15-16, 23-25 and 27-28 correspond to system claims 1-2, 9-11 and 13-14, recites the same features as those recited in claims 1-2, 9-11 and 13-14, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1-2, 9-11 and 13-14.

Claims 3-8 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeber et al (US 20180129881 A1) in view of Keijer et al (US 20200326418 A1) further in view of Bullock (US 20200301426 A1).

As to claim 3, the combination of Seeber and Keijer fails to explicitly disclose wherein the processor is further operative to determine, for the matching historical reading, a particular image capturing device of the plurality of image capturing devices to be assigned to the matching historical reading, wherein determining comprises evaluating at least the location data corresponding to the matching historical reading to locations of each of the plurality of image capturing devices.
However, Bullock teaches wherein the processor is further operative to determine, for the matching historical reading, a particular image capturing device of the plurality of image capturing devices to be assigned to the matching historical reading, wherein determining comprises evaluating at least the location data corresponding to the matching historical reading to locations of each of the plurality of image capturing devices (FIG. 7; see [0082] and [0087]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Seeber and Keijer using Bullock’s teachings to include wherein the processor is further operative to determine, for the matching historical reading, a particular image capturing device of the plurality of image capturing devices to be assigned to the matching historical reading, wherein determining comprises evaluating at least the location data corresponding to the matching historical reading to locations of each of the plurality of image capturing devices in order to detect and track the object while increasing the probability of detection and reducing the object acquisition time, and to improve the object location accuracy (Bullock; [0087], [0097]).

As to claim 4, the combination of Seeber, Keijer and Bullock further discloses wherein the processor is further operative to direct the particular image capturing device to monitor the particular airspace corresponding to the location data of the matching historical reading (Seeber; see [0065], [0094]).

As to claim 5, the combination of Seeber, Keijer and Bullock further discloses wherein the processor is further operative to receive image data from the particular image capturing device, wherein the image data depicts the particular airspace corresponding to the location data for verifying the one or more objects as UAVs (Seeber; see FIG. 8; see [0094]).

As to claim 6, the combination of Seeber, Keijer and Bullock further disclose wherein the processor directs the particular image capturing devices via a proportional-integral-derivative (“PID”) controller (Bullock; see [0093]-[0094]).

As to claim 7, the combination of Seeber, Keijer and Bullock fails to explicitly disclose wherein the PID controller is adjusted at about 30 cycles per second.
However, it would have been an obvious choice to one having ordinary skill in the art at the time before the effective filing date of the invention to adjust the PID controller at about 30 cycles per second since it involves only routine skill in the art and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. II. A.

As to claim 8, the combination of Seeber, Keijer and Bullock further discloses wherein the processor is further operative to perform an object detection process in response to receiving the image data (Seeber; see [0113]-[0114]).

As to claims 17-22, method claims 17-22 correspond to system claims 3-8, recites the same features as those recited in claims 3-8, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 3-8.

Response to Arguments
Applicant's arguments, at pages 8-9, filed on 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Keijer does not disclose “calculate a new predicted location for the matching historical reading in response to adding the particular reading to the matching historical reading”. Applicant specifically argues that the generated new track disclosed by Keijer does not include “a new predicted location”.
The examiner respectfully disagrees. Keijer discloses in FIG. 11 and paragraph [0191], generating new UAV track including new plot. The new UAV track generated in Keijer includes new predicted locations. Therefore, Keijer discloses “calculate a new predicted location for the matching historical reading in response to adding the particular reading to the matching historical reading”.

Applicant's arguments, at pages 9-10, filed on 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bullock does not disclose “evaluating at least the location data corresponding to the matching historical reading to locations of each of the plurality of image capturing devices.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Bullock discloses “evaluating location data corresponding to the locations of each of the plurality of image capturing devices” (see [0082] and [0087]). Seeber and Keijer already discloses “at least the location data corresponding to the matching historical reading”. Therefore, the combination of Seeber, Keijer and Bullock discloses “evaluating at least the location data corresponding to the matching historical reading to locations of each of the plurality of image capturing devices.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482